i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00540-CV

                        IN RE: CLAIMED LIEN AND AMENDED LIEN OF
                            JUDITH P. KENNEY & ASSOCIATES, P.C.

                    From the 216th Judicial District Court, Kendall County, Texas
                                     Trial Court No. 03-493(B)
                           Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 24, 2008

DISMISSED

           Judith P. Kenney & Associates, P.C., Judith P. Kenney, Nat M. Kenney, III, T.W. Smith,

Minnie Smith, and Melissa Peoples, Individually and as Independent Executrix of the Estate of

Laura Smith Gault, Deceased, have filed a joint motion to dismiss the appeal, stating that the parties

have settled their claims. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2), 43.2(f). Costs of the appeal are taxed against the parties who incurred them.


                                                      PER CURIAM